Citation Nr: 1546813	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2013, the Veteran requested a video hearing before the Board on the issue on appeal, but subsequently withdrew that request in a July 2013 letter. (See the Veteran's representative's July 3, 2013 letter to the RO). Indeed, the Veteran's representative specifically requested that the Veteran's case be removed from the list of those awaiting hearing scheduling. As such, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).

In July 2015, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration. Regrettably, the Board is again remanding this claim to the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's July 2015 remand were not fully completed. A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In a July 2015 remand, the Board directed the AOJ to obtain a supplemental opinion as to whether the Veteran's diagnosed depressive disorder, and/or any other identified mental health disability, is related to his period of active service. In a July 2015 VA addendum opinion, the examiner stated that an opinion could not be provided without resorting to mere speculation. The examiner explained an Unspecified Depressive Disorder, does not have a clear, specified etiology. Thus, the mental condition cannot be determined to a reasonable degree of professional certainty. 

While the July 2015 examiner provided an explanation for not opining, the Board finds that the opinion/explanation did not substantially comply with the Board's July 2015 remand instructions. The remand instructions specifically required the examiner to review the claims folder prior to making a determination. The July 2015 addendum does not indicate whether the claims folder was reviewed prior to the determination as the examiner only states that he reviewed "records made available.". Additionally, the examiner failed to discuss the Veteran's statements and fear of hostile military activity during combat operations in Vietnam and its contribution to the Veteran's mental condition. As such, the issue is remanded for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished prior to the opinion. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed depressive disorder, and/or any other identified mental health disability, is related to his period of active service. For the purposes of this opinion, the examiner should assume as true that the Veteran experienced fear of hostile military activity during combat operations in Vietnam as he so describes. A rationale should be furnished for any opinion provided.

The examiner must provide a fully reasoned rationale for any opinions offered. The examiner should address whether there is any other evidence, which if obtained, would assist him in reaching an opinion. If the examiner is unable to provide the requested opinion without resorting to speculation, he must explain why that is the case.

If an examination of the Veteran is necessary to provide the requested opinion, then such should be scheduled.

2. Then, readjudicate the Veteran's service-connection claim for an acquired psychiatric disability, to include depressive disorder and PTSD. If the benefit sought on appeal is denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




